Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Continuation of BOX 3 of PTOL-303:  (a) the proposed amendment raises new issues that would require further consideration and/or search, where for example, the proposed amendment to claim 29 would raise new issues as to lack of antecedent basis, since the reference to “in the treatment system” is removed from line 4, which would leave “the treatment system” at line 5, so lack of antecedent basis for the treatment system would now be at line 5 of claim 29.  Furthermore, the proposed addition to claims 1, 25 and 29 as to “such that the non-thermal plasma stream comprises a metal oxide region having a higher surface energy . . .” is confusing as worded and raises 35 USC 112 issues, as it is unclear how the “plasma stream” itself would comprise a metal oxide region.  Does applicant mean the “energized surface region” comprises a metal oxide region (as in previous claim 5)?  Furthermore, putting features from claim 5, for example, into claims 25 and 29 would raise new issues that would require further consideration and rejections from that initially detailed for claims 25 and 29.  (b) the proposed amendment raises the issue of new matter, where the proposed addition to claims 1, 25 and 29 as to “such that the non-thermal plasma stream comprises a metal oxide region having a higher surface energy . . .” is not supported in the disclosure as filed as to the “non-thermal plasma stream” comprising a metal oxide region, rather the disclosure describes the “energized surface region” of the metal surface comprises the metal oxide region (note original claims 4, 5, note pages 16 and 18 of the specification).

Continuation of BOX 12 of PTOL-303: the request for reconsideration has been considered but does NOT place the application in condition for allowance because:
(1) as to the 35 USC 112 rejections, the proposed amendment has not been entered as discussed for BOX 3 above.  As well, the proposed amendment to claim 29, line 4 to remove “in the treatment system” would not remove all the outstanding 35 USC 112 rejection issues even if entered, because claim 29, line 5 also refers to “the treatment system” and claim 29, line 13 also refers to “in the treatment system”.  Therefore, the outstanding 35 USC 112 rejections are maintained.
(2) as to the 35 USC 103 rejections, the proposed amendment has not been entered as discussed for BOX 3 above.  Therefore, the arguments as to the new additional features of claims 1, 25 and 29 do not apply to the outstanding claims 1, 25 and 29 of Feb. 14, 2022, and since the arguments were only addressed to the proposed amendment features of these claims, the outstanding rejections are maintained.  Furthermore, to the extent that the arguments apply to outstanding claim 5, the Examiner notes the outstanding rejection discussion of claim 5, where the rejection provided for claim 1 and claim 5 discusses why it would be suggested to have a metal oxide region formed where plasma treated from the discussion in Hanson as to the formation of oxides on the surface with the plasma, noting the detailed discussion in the outstanding rejection, and applicant has not explained why the detailed discussion would not apply, and therefore the rejection of claim 5 is maintained as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/            Primary Examiner, Art Unit 1718